Opinion issued June 19, 2018.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00944-CV
                            ———————————
     IN RE BAKER HUGHES OILFIELD OPERATIONS, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Baker Hughes Oilfield Operations, LLC, has filed a petition for writ

of mandamus challenging the trial court’s November 17, 2017 order compelling

arbitration in accordance with the parties’ arbitration agreement.1




1
      The underlying case is Markall, Inc. v. Baker Hughes Oilfield Operations, LLC,
      cause number 2017-73644, pending in the 333rd District Court of Harris County,
      Texas, the Hon. Daryl Moore presiding.
      The Relator has failed to establish its entitlement to mandamus relief.

Accordingly, we deny the petition.

                                PER CURIAM
Panel consists of Justices Keyes, Bland, and Massengale.




                                        2